DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive. 
Applicant has incorporated features of claim 9 into the independent claims (see page 5 of Remarks).  Applicant argues that amended claim 1 is allowable over the references used to reject the prior version of claim 1 (Kurtz in view of Bedros).  However, claim 9 was previously rejected over Kurtz in view of Bedros and further in view of Jang et al.  Applicant did not provide any arguments with respect to the combination of Kurtz in view of Bedros and further in view of Jang et al., therefore the Examiner maintains that the combination of Kurtz in view of Bedros and further in view of Jang et al. teaches amended claim 1 for the reasons detailed in the rejection below.  
Therefore, Applicant’s argument that the claims are allowable because Kurtz in view of Bedros does not teach the amended feature is not persuasive in view of the teachings of Kurtz in view of Bedros and further in view of Jang et al.  
In view of the foregoing, the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13 and 14 are dependent on claim 9, however, claim 9 has been cancelled.  A claim cannot limit the subject matter of a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of Examination on the Merits, claims 13 and 14 will be examined as if they are dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (United States Patent Application Publication 2010/0245532), hereinafter referenced as Kurtz, in view of Bedros (United States Patent Application Publication 2011/0128385) and further in view of Jang et al. (United States Patent Application Publication 2017/0155831), hereinafter referenced as Jang.
Regarding claim 1, Kurtz discloses an apparatus, comprising: a memory (figure 3A exhibits a program memory as disclosed at paragraph 144); and a processor operatively coupled to the memory (figure 1 exhibits a CPU 340 as disclosed at paragraph 58), the processor configured to receive an intent command from a control device operatively coupled to the processor via a network (paragraph 113 teaches wherein a processor 340 can receive a command from another processor 340 across network 360 for intent including commands for a lock and follow mode), the processor configured to identify, based on the intent command, a first portion of an image captured by a first image capture device (paragraph 87 teaches that a lock and follow mode includes determining a portion of the image which includes subject 10a in the wide field of view image; paragraph 111 teaches identifying subjects in the WFOV camera as exhibited in step 905 of figure 9); the processor configured to send a signal to adjust the second image capture device to capture an image including the first portion at a second time after the first time (paragraph 111 teaches adjusting the field of view of the near field of view camera to follow an object). However, Kurtz fails to disclose wherein the intent command from the control device comprises data representing selection of an option presented on a user interface of the control device, the option indicating tracking of an object, by the second image capture device, based on a selection of the object within the image captured by the first image capture device, the processor configured to identify, using video analytics, a second portion of the image captured by the first image capture device, the second portion included in an image captured by a second image capture device at a first time, wherein identifying comprises: extracting one or more features in the image captured by the second image capture device; searching the image captured by the first image capture device to find the one or more features in the image captured by the second image capture device for locating the one or more features in the image captured by the first image capture device; and identifying the second portion of the image captured by the first image capture device that includes the one or more features; the processor configured to calculate an offset between the first portion and the second portion using the image captured by the first image capture device, the processor configured to adjust using the offset.  
Kurtz teaches determining a position for the second camera using a preset set value using known methods (paragraph 83 teaches having known sizing and spatial relationships between cameras).  Bedros teaches identifying, using video analytics, a second portion of the image captured by the first image capture device, the second portion included in an image captured by a second image capture device at a first time (paragraphs 54 teaches determining a portion of the wide view image at a first time in order to determine an alignment between the wide and PTZ cameras); wherein identifying comprises: extracting one or more features in the image captured by the second image capture device (paragraph 54 teaches extracting features of a standing person from an image captured by the second capturing device); searching the image captured by the first image capture device to find the one or more features in the image captured by the second image capture device for locating the one or more features in the image captured by the first image capture device (paragraph 54 teaches performing a block matching operation in order to search the first image for corresponding features); and identifying the second portion of the image captured by the first image capture device that includes the one or more features (paragraph 54 teaches that the block matching results in the identification of the target in the first image); calculating an offset between the first portion and the second portion using the image captured by the first image capture device (paragraph 60 teaches determining an offset between the calibration value and the target position of the target region in the wide view camera) and using the offset to adjust the second camera (paragraph 67 teaches sending a signal to the PTZ camera to control the PTZ camera field of view based on the target position).  Because both Kurtz and Bedros teach methods for adjusting a PTZ camera relative to a fixed wide field of view camera, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of adjusting a PTZ camera relative to a fixed camera to capture an image of a target area.
	However, Kurtz in view of Bedros fails to disclose wherein the intent command from the control device comprises data representing selection of an option presented on a user interface of the control device, the option indicating tracking of an object, by the second image capture device, based on a selection of the object within the image captured by the first image capture device.
Jang is a similar or analogous system to the claimed invention as evidenced Jang teaches a camera with a tracking option wherein the motivation of providing an easy and intuitive method for entering into a tracking mode would have prompted a predictable variation of Kurtz by applying Jang’s known principal of providing an input of data representing selection of an option presented on a user interface of the control device, the option indicating tracking of an object within the image captured by the first image capture device, based on a selection of the object within the image captured by the first image capture device (figure 8A exhibits a user interface which receives a command to enter a tracking mode based on selection of an object to track as disclosed at paragraph 166).  When applying this known technique to Kurtz, it would have been obvious to a person having ordinary skill in the art to allow a user to enter into Kurtz’s lock and follow mode by selecting an object to lock onto and to use such an input as the intent command.
In view of motivations such as providing an easy and intuitive method for entering into a tracking mode one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurtz.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the first image capture device is at least one wide- angle lens camera and the second image capture device is a pan-tilt-zoom (PTZ) camera (figure 4A exhibits wherein a first camera is a wide field of view camera and the second camera is a narrow field of view PTZ camera as disclosed at paragraph 66).
Regarding claim 3, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the processor is configured to send the image captured by the second image capture device at the second time and including the first portion to the control device (paragraph 110 teaches sending the PTZ image to the remote processor as disclosed at paragraph 81).
Regarding claim 4, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the processor is configured to facilitate video conferencing with the control device (paragraph 59 teaches that the system is used for video conferencing).
Regarding claim 5, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the intent command is associated with a user of the control device selecting to view with the second image capture device the first portion of the image captured by the first image capture device (paragraph 87 teaches that a lock and follow mode includes determining a portion of the image in the wide field of view image which includes subject 10a to follow).
Regarding claim 6, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the intent command is associated with a user of the control device selecting to view with the second image capture device an object within the image captured by the first image capture device (paragraph 87 teaches that a lock and follow mode includes determining a portion of the image in the wide field of view image which includes subject 10a to follow).
Regarding claim 8, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), however, Kurtz fails to disclose wherein the intent command from the control device comprises data representing a selection of a region on a user interface of the control device, the region representing the first portion of the image captured by the first image capture device.
 Jang is a similar or analogous system to the claimed invention as evidenced Jang teaches a camera with a tracking option wherein the motivation of providing an easy and intuitive method for entering into a tracking mode would have prompted a predictable variation of Kurtz by applying Jang’s known principal of providing an intent command comprising data representing a selection of a region on a user interface of the control device, the region representing the first portion of the image captured by the first image capture device (figure 8A exhibits a user interface which receives a command to enter a tracking mode based on selection of an object to track as disclosed at paragraph 166; the selection of an object to track corresponds to the region at which the object is located on the user interface).  When applying this known technique to Kurtz, it would have been obvious to a person having ordinary skill in the art to allow a user to enter into Kurtz’s lock and follow mode by selecting an object to lock onto and to use such an input as the intent command.
In view of motivations such as providing an easy and intuitive method for entering into a tracking mode one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurtz.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the image captured by the first image capture device represents a 360 degree view of an environment (paragraph 143 teaches that the WFOV camera can be a 360 degree panoramic camera).
Regarding claim 13, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses wherein the intent command specifies that identified motion of a given object results in the given object being the tracked object (paragraph 90 teaches that identified motion, such as jumping, can be used as a cue to track a given object that is jumping).
Regarding claim 14, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), in addition, Kurtz discloses a type of the object, and wherein the one or more features correspond to the type of object (paragraph 87 teaches that a type of object can be specified, such as adult, child or clown to follow).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Bedros in view of Jang and further in view of Mori et al. (United States Patent Application Publication 2006/0222354), hereinafter referenced as Mori.
Regarding claim 7, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 1), however, Kurtz fails to disclose wherein the processor is configured to identify the second portion of the image captured by the first image capture device by matching the image captured by the second image capture device at the first time to the second portion within the image captured by the first image capture device using a machine learning model, the machine learning model configured to: extract the one or more features from the image captured by the first image capture device; and identify relationships among the one or more features.	
Mori is a similar or analogous system to the claimed invention as evidenced Mori teaches a method for identifying objects in an image wherein the motivation of not requiring handcrafted feature design and extraction, classical stereo-rectification, epipolar geometry, and block-matching to align images thereby simplifying processing would have prompted a predictable variation of Kurtz by applying Mori’s known principal of identifying an object in an image using a machine learning model, the machine learning model configured to: extract the one or more features from the image; and identify relationships among the one or more features (figure 11 exhibits a machine learning model which is used to identify an object in an image by extracting features from the image and identifying relationships between the features as disclosed a paragraphs 126 and 131).
In view of the motivations such as not requiring handcrafted feature design and extraction, classical stereo-rectification, epipolar geometry, and block-matching to align images thereby simplifying processing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurtz.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz in view of Bedros in view of Jang and further in view of Thompson (United States Patent Application Publication 2007/0109407).
Regarding claim 11, Kurtz in view of Bedros and further in view of Jang discloses everything claimed as applied above (see claim 10), however, Kurtz fails to disclose wherein the second image capture device is configured for 360 degree rotation to enable the second image capture device to view any portion of the image captured by the first image capture device.
Thompson is a similar or analogous system to the claimed invention as evidenced Thompson teaches a system with both a wide field of view camera and a PTZ camera wherein the motivation of following an object within the field of view of the wide field of view camera would have prompted a predictable variation of Kurtz by applying Thompson’s known principal of providing a PTZ camera which is configured for 360 degree rotation to enable the second image capture device to view any portion of the image captured by a wide image capture device (figure 1 exhibits a PTZ camera 20 which can rotate to capture any location in the 360 degree field of view of first image collection device 3 as disclosed at paragraph 34).
In view of the motivations such as following an object within the field of view of the wide field of view camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurtz.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Kurtz in view of Bedros in view of Jang and further in view of Thompson discloses everything claimed as applied above (see claim 11), however, Kurtz fails to disclose wherein the first image capture device and the second image capture device have an axis of alignment, and wherein the 360 degree rotation of the second image capture device is around the axis of alignment.
Thompson is a similar or analogous system to the claimed invention as evidenced Thompson teaches a system with both a wide field of view camera and a PTZ camera wherein the motivation of reducing parallax between cameras would have prompted a predictable variation of Kurtz by applying Thompson’s known principal of providing a first image capture device and a second image capture device with an axis of alignment, and wherein the 360 degree rotation of the second image capture device is around the axis of alignment (figure 2 exhibits central column 100 around which camera 20 rotates, column 100 is an axis of alignment for capture device 3 and camera 20 as disclosed at paragraph 36).
In view of the motivations such as reducing parallax between cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurtz.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Provinsal et al. (United States Patent Application Publication 2006/0033813) teaches a camera system with a rotatable camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696